department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t date date uil no contact person identification_number telephone number employer_identification_number legend l m n o p a b c d e f g h n o p x aa dear ------------------ this letter is in response to yo ur ruling_request under sec_501 and sec_512 of the internal_revenue_code facts m is a state of x nonprofit corporation described in sec_501 of the code m controls an integrated regional healthcare system in x m is the parent holding_company of l m is the sole voting member of l and elects l’s board_of trustees l is an x nonprofit corporation described in sec_501 of the code l is governed by its board_of trustees l’s principal facility is an acute care general hospital l also operates nearby a small critical access hospital and related medical facilities and provides related_services throughout the northwest part of x l provides a full range of medical services to residents of its service areas l supports numerous community education classes community support groups and public education seminars l operates an emergency room that is open to all members of the community regardless of their ability to pay l has adopted a charity care policy that is provided to all inpatients and outpatients upon registration any patient who expresses an interest in learning more about the policy or determining their eligibility can meet with a financial counselor for a further explanation l’s bylaws provide that at all times a majority of its trustees must be independent members of the community l has adopted a conflicts of interest policy by action of its board_of trustees n is an x nonprofit corporation described in sec_501 of the code n’s membership consists of approximately a hospitals and b health systems located in x collectively member hospitals currently all but c of the hospitals are either exempt under sec_501 of the code or governmental hospitals over the last several years insurers writing hospital and professional liability insurance policies for hospitals and physicians in x have either significantly raised their premiums or stopped writing such policies altogether recently the x legislature has found that medical malpractice litigation represents an increasing danger to the availability and quality of healthcare in the x that many medical malpractice insurers left the x market as they faced increasing losses largely as a consequence of rapidly rising compensatory_damages and non-economic loss awards in medical malpractice actions and as insurers have left the market many physician practices and hospitals have closed down or relocated outside x the x legislature has created the x medical malpractice commission in an interim report the commission documented the medical malpractice insurance crisis in the state as a result of the skyrocketing costs of obtaining hospital and professional liability insurance the exit of insurers from the x market and the flight of physicians from the state the american medical association designated x as a medical malpractice crisis state the inability of physicians in x to obtain professional liability insurance at commercially reasonable rates is causing practicing physicians to limit their services retire from the practice of medicine or leave the community as a result of the medical malpractice insurance crisis the number of qualified physicians available to serve x residents is decreasing thus also decreasing the level of care available to residents of the communities serviced by l in year aa n incorporated o under x law as a for-profit corporation n owns percent of the stock of o n formed o for the sole purpose of o holding percent of the stock of p p is an x for-profit corporation registered as an x domiciled insurance_company n capitalized o with dollar_figured o has two authorized classes of common_stock class a and class b n owns percent of the class b shares as described below o will offer for sale class a shares to n’s member hospitals all class a shares that a member hospital purchases will be restricted_stock o ha sec_12 directors the holders of the class a shares elect five directors and the holder of the class b shares elects seven directors the only voting rights the holders of the class a shares is to elect five directors thus n the holder of the class b shares has control_over o and thus has indirect control_over p the class a shares and class b shares share equally in any dividends declared by o in the event of certain major corporate changes or transactions such as dissolution n will be entitled to a priority_distribution equal to the greater of percent of all net assets available for distribution or its capital_contribution percentage with the balance distributed to the holders of the class b shares n formed p to provide at commercially reasonable rates professional and general liability insurance coverage to n’s member hospitals and affiliated entities and professional liability insurance to non-employee physicians who practice at a member hospital staff physicians n believes that offering hospital and professional liability insurance at commercially reasonable rates will help stabilize the x medical malpractice insurance market p will give no special discounts rebates or similar benefits to n’s member hospitals p will determine premium rates actuarially consistent with normal insurance underwriting principles these insurance rates will be subject_to review by the x department of insurance in order to ensure that p is properly capitalized has sufficient reserves to satisfy its potential liabilities and remains qualified to write insurance policies in the state of x this insurance arrangement requires certain investments in o as a condition to purchasing insurance for a member hospital to be eligible to purchase hospital liability insurance policies from p it must purchase from o the number of class a shares that is equal in value to the cost of the hospital’s first-year premium on a hospital insurance_policy written by p the premium equity_investment l expects that about e member hospitals will purchase hospital insurance policies from p l anticipates that member hospitals will purchase at dollar_figureg per share from o about f class a shares as premium equity investments the total premium equity investments are expected to be dollar_figureh for a staff physician to be eligible to purchase personal professional liability insurance from p a member hospital must purchase from o the number of class a shares that is equal in value to the cost of the physician’s first-year premium on a professional liability insurance_policy written by p sponsorship investment the member hospital making a sponsorship investment is referred to as the sponsoring hospital it is not necessary that the sponsoring hospital also purchase class a shares of o as a premium equity_investment a hospital has the discretion to choose which physicians to sponsor the staff physician for whom the sponsoring hospital has made a sponsorship investment is referred to as the sponsored physician a sponsored physician who becomes eligible to purchase professional liability insurance from p is required to pay p the full amount of the insurance premiums that p charges the sponsoring hospital will not subsidize any portion of the cost of this insurance once a sponsoring hospital makes a sponsorship investment on behalf of a sponsored p hysician that physician will always be eligible to purchase insurance from p regardless of whether the physician remains a staff physician at the sponsoring hospital once a sponsoring hospital makes a sponsorship investment for a sponsored physician and the physician purchases professional liability insurance from p the sponsored physician will receive insurance protection for medical services the physician performs at the sponsoring hospital at any other hospital in the state of x whether or not the hospital is a sponsoring hospital or a member hospital and for medical services the physicians performs while practicing medicine anywhere in the state of x including at the physician’s private medical offices or at an ancillary health_care_facility without regard to whether any person treated was is or may be a patient of the physician’s sponsoring hospital any other sponsoring hospital or a member hospital thus this professional liability insurance protects the sponsored physician wherever the p hysician may practice medicine in the state of x as long as the sponsored physician continues the insurance coverage with p if the physician is no longer a staff physician at the sponsoring hospital for whatever reason o will not return the sponsoring investment to the sponsoring hospital however if the sponsored physician cancels insurance coverage with p the sponsoring hospital may apply the sponsoring investment relating to that sponsored physician to another sponsored physician the class a shares the sponsoring hospital purchased remain the property of the sponsoring hospital unless repurchased by o the state of x department of insurance has approved this arrangement which may be changed only with the prior approval of the state of x department of insurance l has received a legal opinion from its outside counsel that this insurance arrangement does not violate either the medicare and medicaid fraud and abuse act or the stark law l requires that all of its staff physicians obtain and maintain their own professional liability insurance as a condition to maintaining their staff privileges at l the amount of such insurance must be equal to the minimum coverage requirements determined by l’s board_of trustees and medical executive committee l intends to operate on a self-insured basis therefore l does not presently intend to make a premium equity_investment in o however n of l’s staff physicians who practice in high risk areas presently cannot obtain professional liability insurance in the open market at reasonable rates and thus are unable to meet l’s minimum professional liability insurance requirements for staff physicians at l therefore l’s board_of trustees has determined that unless l makes a sponsorship investment i n o on behalf of these n staff physicians which would enable them to purchase their own professional liability insurance policies from p these physicians would be unable to practice at l as staff physicians and l would be in serious jeopardy as to the ability to offer the type of medical services to l’s patients that these physicians perform l’s board_of trustees has determined that purchasing class a shares of o as a sponsorship investment to enable the n staff physicians to purchase professional liability policies from p thereby maintaining their positions as staff physicians at l would further l’s charitable purposes none of the n staff physicians is either a trustee or officer of l or m or is a chair of a medical department of l a sponsorship investment in o on behalf of these n physicians would total approximately dollar_figureo however due to budgetary constraints l determined that it was not advisable to make this investment out of its own funds therefore each of the n staff physicians has offered to pay l dollar_figurep which l will use to make a sponsorship investment in o on their behalf thereby enabling each of the n staff physicians to become a sponsored physician who could purchase professional liability insurance policies from p accordingly each of the n staff physicians has entered into an agreement with l payment agreement the principal features of which are the payment is irrevocable and unconditional l will apply the payment to the purchase of class a shares in o to support the issuance of a policy of medical professional liability insurance from p to the sponsored physician the sponsored physician has no right title or interest in the class a shares and no right to repayment of the payment the sponsored physician has no assurance regarding renewal of the insurance_policy and l makes no representation or warranty regarding the characterization of treatment of the payment for federal_income_tax purposes rulings requested l’s making of sponsorship investments in o will not jeopardize l’s status as an organization described in sec_501 of the code l’s receipt of payments from sponsored physicians under the payment agreement will not be included in unrelated_business_taxable_income under sec_512 of the code law sec_501 of the code provides in part for the exemption from federal_income_tax for organizations organized and operated exclusively for charitable educational and religious purposes provided that no part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sometimes referred to as insiders sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable as used in sec_501 of the code includes its generally accepted legal sense the promotion of health is a recognized charitable purpose revrul_56_185 1956_1_cb_202 as modified by revrul_69_545 1969_2_cb_117 revrul_80_114 1980_1_cb_115 and revrul_83_157 1983_2_cb_94 revrul_69_545 1969_2_cb_117 sets forth standards under which a nonprofit_hospital may qualify for recognition of exemption under sec_501 of the code this revenue_ruling considered two separate hospitals only one of which was determined to qualify for exempt status under sec_501 by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the control and use of the hospitals were for the benefit of the public or for the benefit of private interests sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 under sec_512 of the code the term unrelated_business_taxable_income means the gross_income derived by any organization form any unrelated_trade_or_business regularly carried on less the applicable deductions and modifications under sec_513 of the code the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 under sec_1_513-1 of the regulations an exempt organization’s gross_income is treated as unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of the trade_or_business is not substantially related to the organization’s performance of its exempt functions under sec_1_513-1 of the regulations the term trade_or_business has the same meaning as it has in sec_162 of the code the regulations state a ny activity of a sec_511 organization which is carried on for the production_of_income and with otherwise possesses the characteristics required to constitute a trade_or_business within the meaning of sec_162 - - and which in addition is not substantially related to the performance of exempt functions - - presents sufficient likelihood of unfair competition to be within the policy or the tax emphasis added under sec_1_513-1 of the regulations whether a trade_or_business is regularly carried on depends on the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued activities are regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations under sec_1_513-1 of the regulations a trade_or_business is related to exempt purposes only where the conduct of the business has causal relationship to the achievement of exempt purposes a trade_or_business is substantially related only if the causal relationship is a substantial one that is the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those tax-exempt purposes whether activities productive of gross_income contribute importantly to the accomplishment of a tax-exempt purpose depends in each case upon the facts and circumstances invo lved rationale l’s board_of trustees has determined that purchasing class a shares of o as a sponsorship investment to enable the n staff physicians to purchase professional liability policies from p thereby maintaining their positions as staff physicians at l will further l’s charitable purposes in addition after l makes the sponsorship investments in o l will continue to operate in the same manner and continue to carry on the same activities as it did prior to making the sponsorship investments thus l will continue to meet the requirements for exemption established in revrul_69_45 supra none of the n staff physicians is either a trustee or officer of l or m or is a chair of a medical department of l therefore l’s making of sponsorship investments in o will not result in the inurement of net_earnings to or for the benefit of insiders in violation of the prohibition in sec_1_501_c_3_-1 of the regulations in addition l’s making of sponsorship investments in o will not impermissibly serve private interests in violation of the prohibition in sec_1_501_c_3_-1 therefore l will continue to qualify for exemption as an organization described in sec_501 of the code consequently l’s making of sponsorship investments in o will not adversely affect l’s current status as an organization described in sec_501 due to budgetary constraints l determined that it was not advisable to use its own funds to make a sponsorship investment in o on behalf of the n staff physicians therefore each of the n staff physicians has offered to pay l dollar_figurep which l will use to make a sponsorship investment in o on their behalf thereby enabling each of the n staff physicians to become a sponsored physician who could purchase professional liability insurance policies from p accordingly each of the n staff physicians has entered into an agreement with l payment agreement l’s board_of trustees has determined that purchasing class a shares of o as a sponsorship investment to enable the n staff physicians to purchase professional liability policies from p thereby maintaining their positions as staff physicians at l will further l’s charitable purposes therefore l’s activities involving the receipt of these payments from sponsored physicians has a substantial causal relationship to l’s achievement of its exempt purposes thus l’s receipt of the payments of dollar_figurep from the sponsored physicians will not result in unrelated_business_taxable_income to l under sec_512 of the code ruling sec_1 l’s making of sponsorship investments in o will not jeopardize l’s status as an organization described in sec_501 of the code l’s receipt of payments from sponsored physicians under the payment agreement will not be included in unrelated_business_taxable_income under sec_512 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described in addition we are expressly not ruling as to whether a payment to l made by a staff physician with whom l has a payment agreement is deductible by the staff physician under any section of the code this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely lawrence m brauer acting manager exempt_organizations technical group enclosure notice
